Title: Memorandum on Paper Money, [October 1777–January 1778]
From: Jefferson, Thomas
To: 



[October 1777–January 1778]



year.
sum in circulatn.
rate
sum raised


1778.
3,125,000 £
10/
500,000


1779.
2,625,000
20/
1,000,000


1780.
1,625,000
15/
750,000


1781.
  875,000
10/
500,000


1782.
  375,000
 5/
250,000


1783.
  125,000.
 2/6
125,000


1784.
  000,000

3,125,000


The sums supposed to be raised yearly are on the supposition that the valuation of estates will be equal thro the whole 6 years to what they are now. But it is certain that valuation must diminish yearly, as the quantity of money in circulation diminishes. Allowance must therefore be made for this.
 



   £


⅛ of 40,000,000 dollars is
1,500,000


Colonial emissions made & to be made before other funds come in
1,625,000



3,125,000


It is supposed the Continental debt which is about £400,000, with the sale of the back lands may support government.
[…]
